—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered May 8, 1998, convicting defendant, after a jury trial, of criminal *231possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 7 years, unanimously affirmed.
Since a fair reading of the record as a whole establishes that defendant abandoned his attempts to introduce evidence that the police recovered two firearms, in different locations, in addition to the weapon with whose possession defendant was charged, we find defendant’s present arguments on this issue to be unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence was excessively remote. In any event, were we to find any error in this regard, we would find it to be harmless because defendant was acquitted of the only charges upon which these other weapons had even a remote bearing.
The court properly exercised its discretion in denying defendant’s request for an adverse inference charge with respect to the People’s failure to introduce a bullet mentioned in testimony. In any event, defendant was acquitted of the only charges to which the bullet related.
The record contains no suggestion that defendant was excluded from robing room conferences with prospective jurors. Accordingly, no reconstruction hearing is warranted.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Tom, Wallach, Rubin and Andrias, JJ.